Citation Nr: 9909835	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in August 
1997 that denied the veteran's claim for service connection 
for residuals of a neck injury.  The case was previously 
Remanded by the Board to afford the veteran an opportunity to 
appear before it at a hearing.

On November 5, 1998, a video conference hearing was held 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for service connection for residuals of a neck 
injury is accompanied by medical evidence to support the 
claim.

2.  The claim for service connection is plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of a neck 
injury is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The veteran has submitted medical evidence that he currently 
has a disability related to his neck.  Physical examination 
has found degenerative disc disease, and neck, right 
shoulder, and right upper extremity paresthesia.  The 
veteran's service medical records show that he was diagnosed 
with a sprain in his upper cervical vertebrae and treated for 
neck problems in April 1943.  Letters from James R. Curtis, 
M.D. and Chris Ritter, M.D., dated June and July 1998, 
respectively, were submitted by the veteran in November 1998.  
These letters include Dr. Curtis' opinion that the veteran's 
spine and neck problems are posttraumatic in nature, possibly 
from the injury in 1943, and Dr. Ritter's opinion that 
"almost certainly... [the veteran's] current neck and arm pain 
are significantly related to the injury he had in 1943, 
considering this injury was significant enough for him to be 
one week in the hospital."

The veteran has submitted a medical diagnosis of a current 
disability, medical evidence of an in-service disease or 
injury, and medical evidence of a nexus between the two.  The 
claim is plausible.  Therefore, the Board finds that his 
claim is well grounded.


ORDER

The Board finds that the veteran's claim for service 
connection for residuals of a neck injury is well grounded; 
to this extent, the appeal is granted.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Included in the record is a copy of a VA examination 
conducted in June 1997, which was apparently transmitted by 
fax to the RO in July 1997.  In the faxed copy, the examiner 
qualified his original statement concerning a nexus between 
the veteran's current neck problems and in-service injury, 
stating "I would like to review report current atlas/ axis 
neck films, however, before finally deciding."  A notation 
by the examiner on the next page of the report stated that 
atlas/ axis views and an x-ray of the right shoulder were 
ordered but were not done.  The examiner then stated that the 
results of atlas/ axis views and right shoulder x-rays were 
important to his opinion on the causal link between current 
neck problems and an in-service neck injury.  There is no 
indication in the record that such x-rays were reviewed or 
commented upon by the examiner.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
neck since November 1998.  After securing 
any necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, the RO should request 
that the examiner who conducted the June 
1997 VA examination review all x-ray 
films previously ordered, to include 
atlas/ axis views and right shoulder x-
rays, as well as all appropriate reports, 
and give a final opinion as to whether it 
is at least as likely as not that there 
is a link between the veteran's current 
neck condition and military service.  In 
the event that all views previously 
requested by the examiner were not 
accomplished, arrangements should be made 
to have the veteran undergo the required 
radiological studies before the examiner 
provides the requested opinion.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with this opinion.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



